Mr. Stanley A. Leasure Attorney at Law Dailey  Woods 623 Garrison Avenue, Suite 600 P.O. Box 1446 Fort Smith, AR 72902
Dear Mr. Leasure:
This is in response to your request, pursuant to A.C.A. § 14-54-204
(1987), for my review and approval of an inter-governmental agreement between the City of Fort Smith, Arkansas and the towns of Pocola, Oklahoma and Arkoma, Oklahoma. The agreement is entitled "State Line Road Construction Agreement."
My review indicates that the Agreement is in proper form and compatible with the laws of this state. It is therefore hereby approved.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:EAW/cyh